UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6073



ROBERT T. SINES,

                                              Plaintiff - Appellant,

          versus


JAMES TURPIN,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-03-170-1-MU)


Submitted:   May 25, 2005                  Decided:   June 13, 2005


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert T. Sines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert   T.   Sines   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim.   We have reviewed the record and find no reversible

error.   Accordingly, we deny Sines’ motions for appointment of

counsel and for production of medical records, and we affirm on the

reasoning of the district court.     See Sines v. Turpin, No. CA-03-

170-1-MU (W.D.N.C. Dec. 1, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 2 -